DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2022.
Applicant's election with traverse of Group I, Claims 1-4 and 6-9 in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II further share the special technical of control of the fermentations based on mathematic analysis.  This is not found persuasive because the allegedly shared technical feature does not make a contribution of the prior art in view of Rani et al. (Control of fermenters – a review), as presented in the prior art rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Regarding limitations recited in claims 1-4 and 6-9 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control value" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one control value” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the control value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one control value” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the calculated control value" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one calculated control value” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the adjustment" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “an adjustment” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the change" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a change” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the one U-loop fermenter" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one U-loop fermenter” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the growth of the microorganism" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a growth of a microorganism” is one way to resolve the indefiniteness issues.
Claim 1 recites the limitation "the U-loop fermenter" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one U-loop fermenter” is one way to resolve the indefiniteness issues.
Claim 2 recites the limitation "the mathematical analysis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one mathematical analysis” is one way to resolve the indefiniteness issues.
Claim 3 recites the limitation "the mathematical analysis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one mathematical analysis” is one way to resolve the indefiniteness issues.
Claim 3 recites the limitation "the combination of data-driven and first-principles models" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a combination of data-driven and first-principles models” is one way to resolve the indefiniteness issues.
Claim 4 recites the limitation "the mathematical analysis" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one mathematical analysis” is one way to resolve the indefiniteness issues.
Claim 6 recites the limitation "the U-loop fermenter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one U-loop fermenter” is one way to resolve the indefiniteness issues.
Claim 7 recites the limitation "the U-loop fermenter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the at least one U-loop fermenter” is one way to resolve the indefiniteness issues.
Claim 8 recites the limitation "the start-up phase (the batch phase)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a start-up phase (a batch phase)” is one way to resolve the indefiniteness issues.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2011/0244543 A1), in view of Rani et al. (Control of fermenters – a review).
Regarding claim 1, Larsen discloses a system for adjusting and/or optimize a fermentation process performed in at least one U-loop fermenter, the system comprising:
at least one U-loop fermenter (Fig. 2, see: U-shaped fermenter) being operatively connected to a computer;
the computer comprising a processor ([0093], see: process control system, e.g. a computer) and being operatively connected to a database ([0103], see: data is included in the control parameters);
at least one analysis apparatus for repetitively providing a test value of at least one parameter of one U-loop fermenter ([0093]-[0094], see: plurality of sensors connected to the process control system);
a data interface for repetitively entering the test value of the at least one parameter in the database ([0093]-[0094], see: connector which couples the plurality of sensors to the process control system),
the database comprising at least one control value ([0103], see: data is included in the control parameters),
wherein the database is adapted to store multiple database entries representing the test value of the at least one parameter at various points in time and adapted to store multiple database entries representing the control value at various points in time ([0103], see: control of parameters, e.g. pressure, temperature, substrate gas addition, pH adjustment, addition of make-up water, aqueous substrate media and/or recirculation of supernatant),
wherein the processor is programmed to:
perform at least one mathematical analysis of the test value providing a calculated test value, and/or the control value providing at least one calculated control value ([0103], see: Process Analytical Technology (PAT) and/or multivariate data analysis combined with multivariate process control);
wherein the at least one mathematic analysis involves a monitoring and controlling one or more substrates or metabolites inhibiting the growth of the microorganism in the U-loop fermenter, wherein the one or more substrates or metabolites is nitrite, nitrate, ammonium, an acid or a derivative hereof ([0094], see: nitrite, nitrate, ammonium, amino acids).
Larsen does not explicitly disclose the processor being programmed to select, on the basis of the calculated test value and/or on the calculated control value, the adjustment to be introduced into at least one other U-loop fermenter to benefit from the change made in the one U-loop fermenter; and the at least one mathematic analysis involves modelling.
Rani teaches a plurality of control approaches for improving operation and design of fermenters, including a nonlinear model predictive control strategy to optimize operational conditions (pg. 78-79/2.2 Optimizing control approaches).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to implement the plurality of adaptive control approaches to the U-loop fermenter disclosed by Larsen, and other U-loop fermenters, as taught by Rani, in order to optimize and increase the productivity and yield of the fermenters (Rani: pg. 85-86/7 Conclusions).
Regarding claim 2, modified Larsen further discloses the mathematical analysis involves a state estimator and, wherein the state estimator involves a Kalman Filter, an Extended Kalman Filter, an Unscented Kalman Filter, an Ensemble Kalman Filter, a Particle Filter, or a Moving Horizon Estimator, or a variation of one or more of these filters (Rani: pg. 80-81/4 Fed-batch fermenters, see: linear Kalman filter).
Regarding claim 3, modified Larsen further discloses the mathematical analysis involves a model regulator and wherein the model regulator involves a model predictive control, a linear model regulator, a non-linear model regulator and/or wherein the model regulator is based on knowledge on physical processes, on chemical and biochemical processes, data-driven models, the combination of data-driven and first- principles models, and/or wherein the model regulator is based on a linear MPC, an economic linear MPC, a non-linear MPC, an economic non-linear MPC (Rani: pg. 78-79/2.2 Optimizing control approaches, see: nonlinear model predictive control (NMPC) strategy).
Regarding claim 4, modified Larsen further discloses the mathematical analysis involves a model controller and/or wherein the model controller involves a proportional (P) controller, a proportional-integral (PI) controller and/or a proportional-integral-derivative (PID) controller (Rani: pg. 78/2 Continuous fermenters, see: proportional-integral (PI) controllers).
Claim 6 is directed entirely towards an optional limitation, and therefore is rejected in the same manner as claim 1, from which it depends.
Regarding claim 7, modified Larsen further discloses the at least one mathematic analysis involves a modelling of one or more factors inhibiting or reducing the growth of the microorganism in the U-loop fermenter (Rani: pg. 78-79/2.2 Optimizing control approaches, see: nonlinear model predictive control (NMPC) strategy).
Regarding claim 8, modified Larsen further discloses the system is provided for the start-up phase (the batch phase) of the fermentation process (Rani: pg. 80-81/4 Fed-batch fermenters, see: linear Kalman filter).
Regarding claim 9, modified Larsen further discloses the fermentation process is a bacterial fermentation process, preferably, bacteria cultivated in the fermentation process comprises a methanotrophic bacteria, such as Methylococcus capsulatus (Larsen: [0053], see: Methylococcus capsulatus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797